Name: Decision (EU) 2018/1406 of the European Parliament of 18 April 2018 on discharge in respect of the implementation of the budget of the European Training Foundation for the financial year 2016
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service
 Date Published: 2018-10-03

 3.10.2018 EN Official Journal of the European Union L 248/294 DECISION (EU) 2018/1406 OF THE EUROPEAN PARLIAMENT of 18 April 2018 on discharge in respect of the implementation of the budget of the European Training Foundation for the financial year 2016 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Training Foundation for the financial year 2016,  having regard to the Court of Auditors report on the annual accounts of the European Training Foundation for the financial year 2016, together with the Foundations reply (1),  having regard to the statement of assurance (2) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2016, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Councils recommendation of 20 February 2018 on discharge to be given to the Foundation in respect of the implementation of the budget for the financial year 2016 (05941/2018  C8-0066/2018),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 1339/2008 of the European Parliament and of the Council of 16 December 2008 establishing a European Training Foundation (4), and in particular Article 17 thereof,  having regard to Commission Delegated Regulation (EU) No 1271/2013 of 30 September 2013 on the framework financial regulation for the bodies referred to in Article 208 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (5), and in particular Article 108 thereof,  having regard to Rule 94 of and Annex IV to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A8-0080/2018), 1. Grants the Director of the European Training Foundation discharge in respect of the implementation of the Foundations budget for the financial year 2016; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this decision, and the resolution forming an integral part of it, to the Director of the European Training Foundation, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Antonio TAJANI The Secretary-General Klaus WELLE (1) OJ C 417, 6.12.2017, p. 181. (2) See footnote 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 354, 31.12.2008, p. 82. (5) OJ L 328, 7.12.2013, p. 42.